DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species (c) in the reply filed on January 12, 2021 is acknowledged. Contrary to Applicants’ assertion, claim 28 is not drawn to the elected species.  This is because the specification clearly discloses that the concatenation by ligation can occur by adaptor mediation and direct ligation:
“The term, ‘concatenated DNA’, as used herein, refers to a product of concatenating fragments of DNA to one another.  Such a molecule may contain at least 3, at least 5, at least 10, at least 50, … at least 1000 fragments that are joined to one another, either directly or indirectly (e.g., via a junction adaptor).” (page 13, lines 12-17)

Therefore, claim 28 (i.e., species a) is not part of Applicants’ elected species of (c).
With this exception, the Office confirms that claims 24-27 and 30-37 embrace the elected species.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic without traverse in the reply filed on January 12, 2021.
Information Disclosure Statement
The IDS received on January 22, 2019 is proper and is being considered by the Examiner.
Drawings
The drawings received on November 22, 2019 are acceptable.

Claim Interpretation
	The term, “A-tailed” and “T-tailed” as recited in claim 31 is interpreted according to the below definition found in the specification:
“The terms, ‘A-tailed’, ‘C-tailed’, ‘G-tailed’, and ‘T-tailed’, as used herein, refer to fragments with single-base 3’ overhangs.  If added enzymatically, typically these overhangs are generated via the non-template addition by a polymerase of a single nucleotide to the 3’ end of a blunt fragment, but other methods also may be used.  Alternatively 3’ overhangs may be generated when annealing two oligonucleotides” (page 9, lines 13-18)

Therefore, claim 31 cannot embrace molecules such as mRNAs, which naturally comprise a poly-A tail, as an mRNA is a single-stranded molecule which cannot have an “overhang”. 
The term, “concatenated DNA” is interpreted according to the below definition found in the specification:

	
	Lastly, the term, “whole genome amplification” is interpreted according to the below definition found in the specification:
“The term ‘whole genome amplification’, as used herein, refers to any type of amplification reaction that results in a relatively uniform amplification of substantially all template sequences in a sample (page 15, lines 2-4)

	Therefore, the “whole genome amplification” recited in claim 33 need not amplify the “entire genome” of the host from which the sample is isolated, but the entirety of the nucleic acid sequences present in the sample being used in the amplification process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 recites the phrase, “the plurality of molecules of genomic DNA”.  The phrase appears to be referencing back to “a plurality of cfDNA [cell-free DNA]” found in the parent claim 1.  While cfDNA may be considered “genomic” in nature, it is a sub-species of the broader genus covered by the term, “genomic DNA”.   Therefore, referring to the cell-free DNA as genomic DNA in claim 30, improperly broadens the plurality of molecules which are limited to cfDNA in the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 24-27 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,488 (herein, “the ‘488 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 24, claims of the ‘488 patent also claims a method of sequencing (“method of sequencing”, claim 1), comprising:
concatenating a plurality of molecules of cfDNA to each other to produce concatenated DNA that comprises multiple molecules of the DNA joined together (“concatenating a plurality of fragments of genomic DNA to each other to produce concatenated DNA that comprises multiple fragments of the genomic DNA joined together”, claim 1(a); the sample from which the concatenation is performed is “fragmented DNA from a patient sample”, see claim 15, wherein the patient sample is, “cell-free DNA from a bodily fluid”, claim 17); 
fragmenting the concatenated DNA to produce fragments of fragments of concatenated DNA (“fragmenting the concatenated DNA”, claim 11); and
sequencing the concatenated DNA or amplification products thereof, to produce a plurality of sequence reads (“sequencing fragments of the 
With regard to instant claim 25, claims of the ‘488 patent also claims the steps of grouping the sequence reads that correspond to a locus of interest using one or more end sequences of a fragment of the locus of interest (“grouping the sequence reads that correspond to the locus of interest using … the 3’ and/or 5’ end sequences”, claim 1(c)(i)).
With regard to instant claim 26, claims of the ‘488 patent also claims the step of identifying a potential sequence variation in the locus of interest (“determining if the potential sequence variation is in any of the sequence reads”, claim 3).
With regard to instant claim 27, claims of the ‘488 patent also claims the step of analyzing the sequences of the top and bottom strands for identifying any variations therein (see claim 3).
With regard to instant claim 30, the genomic DNA are ligated to one another via junction adaptors (“fragments of genomic DNA are ligated one another via junction adaptors, to produce the concatenated DNA”, claim 7).
With regard to instant claim 31, the plurality of molecules are A-tailed and the junction adaptors are T-tailed (see claim 8).
With regard to instant claim 32, the concatenated DNA are amplified between concatenation and fragmentation (see claim 9).

With regard to instant claim 34, the amplifying is performed by fragmenting the concatenated DNA, adding adaptors to the fragments of the concatenated DNA and then amplifying the fragments of concatenated DNA by PCR (see claim 11).
With regard to instant claim 35, the fragmenting and adding adaptors is done by a transposase (see claim 12).
With regard to instant claims 36 and 37, see claims 14 and 18 of the ‘488 patent.
Therefore, instantly claimed invention is rendered obvious over the claims of the 488 patent.

Conclusion
	No claims are allowed. 
Meyerson et al. (WO 2005/079357 A2, published, September 2005; IDS ref) disclose a method of concatenating a plurality of genomic DNA fragments, wherein the genomic DNA fragments are first digested with a type IIB restriction endonuclease.
The teachings of the artisans, however, differ from that of the instantly claimed method in that the fragments of the genomic DNA are not ligated to each other, but 
“If the starting material is DNA, the Type IIB digest can be done directly.  After digestion of the cDNA or DNA, the Type IIB Restriction Enzyme tags are blunted using the Klenow fragment.  After blunting, the tags are ligated into a vector that has been opened using a b[l]unt-cutting enzyme … vector is modified to contain identical recognition sequences for a restriction enzyme with a 6 (or 8) base pair punctuation recognition sequence (such as PstI) immediately flanking the blunt-cutter recognition site.” (page 19)

	The vectors containing each of such inserts are then propagated in culture, cells harvested and their plasmids purified, wherein the inserts are then released (page 19, lines 21-22) and the purified tags which now have cohesive ends can be ligated to each other to form concatenates:
“purified tags have cohesive ends and can be ligated into concatenates … concatenated tags from the library can be sequenced by standard methods … Sequence information from individual tags is then extracted computationally and a database is made” (page, 19, lines 23-29)

	While the artisans do disclose that in the case where the starting genomic DNA are first amplified via WGA, the first transformation steps can be skipped, and the amplified products are digested and concatenated to each other, the artisans still require that the concantenated products be cloned and propagated therein, with no teachings of suggestions of fragmenting the concatenated products as presently required in steps (a) and (b) of claim 24.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 9, 2021
/YJK/